VICKERY, PJ.
The Insurance Company appealed the case to this court and in argument the counsel for the Insurance Company franklv admits that, as against The Union Trust Company, it would not be entitled to be subrogated until the whole of The Union Trust Company’s mortgage had been satisfied, but it claimed that it had a priority over the second mortgage and that, of course, would depend upon the manner in which the rider which sought to divest the Goldsmith Brothers of their right to the Insurance Company, had been affixed to the policy.
If the Insurance Company was liable to The Union Trust Company for the loss, it would likewise be liable to the Goldsmith Brothers, unless the Goldsmith Brothers’ rights were changed by this later rider which we do not concede to be possible, when it was done without their knowledge or consent.
We think that the judgment of the court below was right and that The Union Trust Company has the first and best lien on this property for the amount that remains unpaid on its mortgage; that the Goldsmith Brothers have a second claim for the amount of their mortgage, and that the Goldsmith Brothers are entitled to a personal judgment for anv deficit that may appear against the owners of the fee, and as against the owners of the fee the insurance company is entitled to such sum not exceeding $3290.34, as may be remaining after The Union Trust Company’s mortgage is satisfied and after the Goldsmith Brothers’ liens are satisfied, but that these claims are prior to any right that the insurance company may have, and the balance, if any, to the owners of the fee; and a decree may be drawn embodying these ideas.
Sullivan and Levine, JJ, concur.